DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 11-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JP h2-127149 to Nippon Steel Corp (hereinafter Nippon).
In re claims 1-3 and 11, Nippon teaches a seedling nursery member for grafting, comprising: at least one seedling nursery unit (Fig. 7 #16), wherein the at least one seedling nursery unit includes a seed storage section (Figure 7 area below 17 and 7 referenced by area into which #lc is placed) configured to store seeds of a plant and have a space for the plant to germinate, a stem storage section (Figure 7 above 17 and 7 within 16) configured to store a stem of the plant that has germinated and elongated, and a stem holder (7 and 17) configured to hold the stem of the elongated plant, at least a portion of the seed storage section of the at least one seedling nursery unit is configured to be openable (see 19 or bottom door figure 7) so 
In re claim 4, Nippon further teaches the seedling nursery member for grafting, wherein the stem holder (7,17) of the at least one seedling nursery unit is configured to be movable (see 7) so as to hold the stem of the plant in a state of being in contact with the stem of the elongated plant.
Nippon teaches a stem holder 17, 7 wherein the stem holder is configured to be movable, based on the teachings of 7 of Nippon and is therefore configured to be placed into contact with the stem of the plant, in in particular, when the size of the plants overall thickness (girth) of the plant stem grows and expands relative to the region of 17,7. Support for this interpretation can be found in applicants own disclosure of figures 8a-8d and 14a-b wherein the stem holder is configured to be movable to hold the stem of the plant in a state of being in contact with the stem ONLY when the plant has grown there through to a particular thickness and paragraph 96 of applicants disclosure, "by placing the seedling nursery member 20 in the light place, the cotyledons are developed outside the stem storage section 34, and the stem grows thickly, conforms to the stem storage section 34, and is held by the stem holder (the inner wall surface 341 of the stem storage section 34)." Therefore it is believed Nippon functions identically to the stem holder as claimed by applicant.
In re claim 7, Nippon teaches the seedling nursery member for grafting, wherein the at least one seedling nursery unit includes a plurality of the seedling nursery units (Fig. 2 #la, 1b).
In re claim 12, Nippon teaches a method for producing a grafted seedling, comprising: preparing a first seedling nursery member la and a second seedling nursery member 1b (Fig. 2, 4, 6), each of which comprises: at least one seedling nursery unit 1,16, wherein the at least one seedling nursery unit includes a seed storage section (Figure 7 area below 17 and 7 referenced by area into which #1c is placed; also 14 &/or below #2,17, 7, 3a, 8,13,11,12, 3c, 1c. Id) configured to store seeds of a plant and have a space for the plant to germinate, a stem storage section (2,17, 7, 3a, 8,13,11,12, 3c) configured to store a stem of the plant that has germinated and elongated, and a stem holder (3a, 3b, 3c, 8, 7,13,17) configured to hold the stem of the elongated plant, at least a portion of the seed storage section of the at least one seedling nursery unit is configured to be openable (see 19 or bottom door figure 7) so as to allow communication between an inside of the seed storage section (see figure 7, #16's area below 7 and 17) and an outside of the at least one seedling nursery unit in a direction different from a growth direction where the plant grows, and at least a portion of the stem storage section of the at least one seedling nursery unit is configured to be openable so as to allow communication between an inside of the seed storage section (see figure 7 #16's area above 7 and 17) and the outside of the at least one seedling nursery unit in the different direction (See 18 or top door figure 7); storing seeds of a first plant in the seed storage section of the seedling nursery unit in the first seedling nursery member la, germinating the seeds of the first plant in the seed storage section of the seedling nursery unit, and elongating a stem of the first plant in the stem storage section of the seedling nursery unit; holding the stem of the first plant by the stem holder of the seedling nursery unit in the first seedling nursery member; cutting the stem of the first plant held by the stem holder of the seedling nursery unit in the first seedling nursery member (Fig. 2); storing seeds of a second plant in the seed storage section of the seedling nursery unit in the second seedling nursery member, germinating the seeds of the second plant in the seed storage section of the seedling nursery unit 1b, and elongating a stem of the second plant in the stem storage section of the seedling nursery unit; holding the stem of the second 
In re claim 13, Nippon teaches the method for producing a grafted seedling further comprising: dividing the first seedling nursery member into a plurality of portions to form a plurality of divided pieces; and dividing the second seedling nursery member into a plurality of portions to form a plurality of divided pieces, wherein the joining of the cut surface of the stem of the first plant held by the stem holder of the seedling nursery unit in the first seedling nursery member and the cut surface of the stem of the second plant held by the stem holder of the seedling nursery unit in the second seedling nursery member includes arranging one of the plurality of divided pieces in the first seedling nursery member and one of the plurality of divided pieces in the second seedling nursery member such that the cut surface of the stem of the first plant held by the stem holder of the seedling nursery unit in the first seedling nursery member is in contact with the cut surface of the stem of the second plant held by the stem holder of the seedling nursery unit in the second seedling nursery member (Fig. 2 at x of 1A and y of IB to form 4, 5, 6 to the right of combined arrows).
In re claim 14, Nippon teaches the seedling nursery member for grafting, wherein the at least a portion of the seed storage section of the at least one seedling nursery unit is configured to be openable (via 19 bottom door) such that the seeds are introducible into the seed storage section in the different direction, and the at least a portion of the stem storage section of the at 
In re claim 15, Nippon teaches the seedling nursery member for grafting, wherein the at least a portion of the seed storage section of the at least one seedling nursery unit is open (as shown by the open door 19 in figure 7) so as to allow communication between the inside of the seed storage section and the outside of the at least one seedling nursery unit in the different direction, and the at least a portion of the stem storage section of the at least one seedling nursery unit is open (as shown by the open door 18 in figure 7) so as to allow communication between the inside of the stem storage section and the outside of the at least one seedling nursery unit in the different direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a/1) as anticipated by Nippon alone, or, in the alternative, under 35 U.S.C. 103 as obvious over Nippon in view of US 6050027 to Pavelka et al (Previously cited).
In re claim 4, and as previously rejected above, it is believed that Nippon further teaches the seedling nursery member for grafting, wherein the stem holder (7,17) of the at least one seedling nursery unit is configured to be movable (see 7) so as to hold the stem of the plant in a state of being in contact with the stem of the elongated plant, since Nippon teaches a stem holder 17, 7 wherein the stem holder is configured to be movable, based on the teachings of 7 of Nippon and is therefore configured to be placed into contact with the stem of the plant, in in 
Pavelka et al teaches a system, within the same field of endeavor, further including a seedling nursery member, wherein the stem holder 28 of the at least one seedling nursery unit is configured to be movable so as to hold the stem of the plant in a state of being in contact with the stem of the elongated plant (Col 4 Ln 15-25). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the stem holder part of Nippon as being of a sufficient size between the two halves thereof to define an opening to hold the stem of the plant in a state of being in contact with the stem of the elongated plant as taught by Pavelka et al in order to cradle and support the plant stem during processing and shipment.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nippon as applied to claim 1 above, and further in view of US 5209011 to Mori et al.
In re claim 5, Nippon teaches the seedling nursery member for grafting, but is silent as to specifically teaching wherein the at least one seedling nursery unit has a plate shape. Mori et al teaches a seedling nursery member for grafting, within the same field of endeavor, wherein the at least one seedling nursery unit has a plate shape la, lb. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the at least one seedling nursery unit as taught by Nippon as having the plate shape as taught by Mori et al in order to allow for the growth of multiple plant members in horizontally adjacent lines for faster production and space saving benefits.
In re claim 6, Nippon teaches the seedling nursery member for grafting, but is silent as to wherein the at least one seedling nursery unit includes an elastically deformable material. Mori et al teaches a seedling nursery member for grafting, within the same field of endeavor, wherein the at least one seedling nursery unit includes an elastically deformable material 13 (Col 6 Ln 24-26). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the at least one seedling nursery unit as taught by Nippon with the elastically deformable material as taught by Mori et al in order to aid in the positioning, gripping and removal of the scion during the grafting operation.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nippon as applied to claim 5 above, and further in view of WO 92/13441 to Struyk et al.
In re claim 8, Nippon teaches the seedling nursery member for grafting, but is silent as to wherein the plurality of seedling nursery units are integrally formed. Struyk et al teaches, within the same field of endeavor, a seedling nursery member wherein the plurality of seedling nursery units are integrally formed (Fig. 5-6). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided seedling nursery members of Nippon as being a plurality of seedling nursery units are integrally formed as taught by Struyk et al in order to maintain similar seedling groups together during mass production and grafting processing.
In re claim 9, Nippon teaches the seedling nursery member for grafting, but is silent as to wherein the plurality of seedling nursery units are arranged side by side in a predetermined direction such that the respective stem storage sections of the plurality of seedling nursery units are oriented in an identical direction. Struyk et al teaches, within the same field of endeavor, a plurality of seedling nursery units (Fig. 5-6) are arranged side by side in a predetermined direction such that the respective stem storage sections 5, 7 of the plurality of seedling nursery units are oriented in an identical direction. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the seedling nursery units as taught by Nippon et al as comprising a plurality of seedling nursery units arranged side by side in a predetermined direction so that the all of the nursery units of the nursery member can be oriented in the same direction to allow for simultaneous or sequential grafting processing in an identical assembly line fashion.
In re claim 10, the modified reference teaches the seedling nursery member for grafting, and furthermore Struyk et al teaches wherein in the plurality of seedling nursery units, the respective stem storage sections of the plurality of seedling nursery units are arranged side by side at equal intervals (Fig. 5-6). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the modified references plurality of seedling nursery units as being arranged at equal intervals as taught by Struyk in order to allow for optimal growth space between adjacent growing seedlings of the seedling nursery units.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L BARLOW/Primary Examiner, Art Unit 3644